  Case 19-40893        Doc 72     Filed 05/18/20 Entered 05/18/20 21:32:01               Desc Main
                                    Document     Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY
                         COURT FOR THE EASTERN DISTRICT OF
                               TEXAS SHERMAN DIVISION

 IN RE:                                           §
                                                  §
 FRANK MCLAIN MORGAN                              §             CASE NO. 19-40893
                                                  §
        Debtor                                    §             CHAPTER 13

UNOPPOSED MOTION TO EXTEND DEBTOR’S TIME TO FILE OBJECTION
TO PROOF OF CLAIM # 6 FILED BY THE INTERNAL REVENUE SERVICE

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        Frank McLain Morgan, (“Debtor”) respectfully files this motion to extend his time to

object to Proof of Claim # 6 Filed by the Internal Revenue Service by 60 days to July 20,

2020. The Internal Revenue Service does not oppose the requested extension. The

Chapter 13 Trustee does not oppose the requested extension.

        1. Debtor filed for bankruptcy protection under Chapter 13 on April 1, 2019.

        2. Debtor filed a Chapter 13 plan on November 23, 2019.

        3. The Court issued its confirmation order on January 10, 2020.

        4. The Trustee’s Reconciliation Concerning Claims (“TRCC”) was filed on April 29,

2020.

        5. The current deadline to file claim objections is May 20, 2020 (the 21-first day

following service of the TRCC.

                            Cause for Extending Time to File Objection

        6. Debtor is interested in entering into to agreements with his mortgage creditor and the

IRS to permit him to exit bankruptcy and submit an offer in compromise of his tax debt.

        7. Debtor is a dentist and he is currently unable to work due to the corona virus.
  Case 19-40893        Doc 72     Filed 05/18/20 Entered 05/18/20 21:32:01           Desc Main
                                    Document     Page 2 of 3



       8. Additional time is needed to evaluate Debtor’s future income for the purpose of

settlement negotiations.

                                    No Prejudice to the Parties

       9. Counsel for the IRS does not oppose the requested extension.

       10. The Chapter 13 Trustee does not oppose the requested extension.

       11. The extension is sought to permit negotiations to be conducted without the presence

of a contested or adversarial filing.

       WHEREFORE, PREMISES CONSIDERED, Debtor prays that the Court: (1) Enter an

order extending the time for Debtor to file an objection to Proof of Claim # 6 filed by the

Internal Revenue Service to July 20, 2020; and (2) Grant any other such relief as the Court

determines just and proper.


Dated: May 18, 2020
                                              Respectfully submitted,

                                              THE MITCHELL LAW FIRM, L.P.
                                              1412 Main Street, Suite 500
                                              Dallas, Texas 75202
                                              (972) 463-8417 - Office
                                              (972) 432-7540 - Facsimile
                                              By: /s/ Gregory W. Mitchell
                                              Gregory W. Mitchell
                                              State Bar ID: 00791285
                                              greg@mitchellps.com
                                              George D. Wigington
                                              State Bar ID: 24091665
                                              dale@mitchellps.com
                                              ATTORNEY FOR DEBTOR
  Case 19-40893       Doc 72     Filed 05/18/20 Entered 05/18/20 21:32:01           Desc Main
                                   Document     Page 3 of 3



                            CERTIFICATE OF CONFERENCES


I certify that on May 15, 2020 at 9:44 am Ruth Yeager, counsel for IRS, emailed me advising
that she does not oppose a 60-day extension of the bar date to object to the IRS Proof of Claim.

I certify that on May 18, 2020 at 1:39 pm Jeff LeForce, counsel for the Chapter 13 Trustee,
advised in an email that he was not opposed to a 60-day extension of the bar date to object to the
IRS Proof of Claim.

                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on May 18, 2020, a true and correct copy of the
 foregoing was served on all parties in interest below via CM/ECF.


CREDITOR

Internal Revenue Service
P.O. Box 7346
Philadelphia PA 19101-7346
Ruth.Yeager@usdoj.gov
Cheryl.D.Fowler@irs.gov


STANDING CHAPTER 13 TRUSTEE

Carey D. Ebert
P. O. Box 941166
Plano, TX 75094-1166
ECFch13plano.com


PARTIES REQUESTING NOTICE

Attorney for Rockwall CAD
Melissa L. Palo
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
2777 N. Stemmons Freeway, Suite 1000
DALLAS, TX 75207
dallas.bankruptcy@publicans.com


                                                       /s/ Gregory W. Mitchell
                                                       Gregory W. Mitchell
